EXHIBIT 12 OCCIDENTAL PETROLEUM CORPORATION AND SUBSIDIARIES COMPUTATION OF TOTAL ENTERPRISE RATIOS OF EARNINGS TO FIXED CHARGES (Amounts in millions, except ratios) Three Months Ended March 31 Year Ended December 31 Income from continuing operations $ Subtract: Net income attributable to noncontrolling interest ) (9 ) Adjusted income from equity investments (a) 1 ) Add: Provision for taxes on income (other than foreign oil and gas taxes) 44 Interest and debt expense 38 27 Portion of lease rentals representative of the interest factor 15 15 57 58 60 52 47 86 Earnings before fixed charges $ Fixed charges: Interest and debt expense including capitalized interest $ 56 $ 53 $ Portion of lease rentals representative of the interest factor 15 15 57 58 60 52 47 Total fixed charges $ 71 $ 68 $ Ratio of earnings to fixed charges (a) Represents adjustments to arrive at distributed income from equity investees.
